DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites in part, “A 5G communication system implementing the method of claim 1”. However, the claim then discloses the steps from the perspective of the base station, while claim 1 discusses the steps from the perspective of the UE. The office notes that it is improper to recite that the system performs the method of claim 1, but discloses contrary steps to claim. The office recommends amending the claim to recite, in part, “A 5G communication system, comprising the UE and the base station, wherein the base station is configured to”, in order to overcome the rejection. 
The terms MSG3 and MSG4 lack antecedent basis in the claim as the claim does not recite a MSG3 or a MSG4.

 
Claims 1, 3-5, 7-9, 11-13, 15-17, and 19-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2020/0389868 A1) in view of Huawei, “Early Data Transmission for the CP Solution”, Document Number R2-1708300, dated August 2017.
Regarding claims 1, 5, 13, and 17, Martin discloses a downlink data transmission method, applied to a User Equipment (UE) in an inactive state, the method comprising:
receiving paging signaling from a base station (par.[0080] discloses that the station is in a cell, and is in an inactive mode, and that the base station was previously in an ongoing data communications session with the base station. Par.[0083] discloses that the base station transmits a paging message to the User Equipment (UE) which is an RRC_Inactive mode);

receiving a fourth message (MSG4) from the base station, the MSG4 comprising RRC Connection Recovery and downlink data to be sent (fig.5 which teaches the transmission of downlink data in a message 4).
While the disclosure of Martin substantially discloses the claimed subject matter it does not disclose:
Wherein the MSG4 further comprises indication information indicating whether there is additional downlink data to be sent to the UE, the method further comprising:
when receiving the MSG4 from the base station, sending a fifth message (MSG5) to the base station in a case that the MSG4 comprises indication information indicating that there is no additional downlink data to be sent to the UE, and continuing to maintain the UE in the inactive state, the MSG5 carrying indication information indicating successful reception of all the downlink data.
In an analogous art, Huawei dislcoses the MSG4 further comprises indication information indicating whether there is additional downlink data to be sent to the UE (pg.4 and fig.3 discloses a MSG4: comprises a NAS PDU+End indicator and/or no indication that the session can be terminated).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the downlink transmission methods as discussed in Martin, which discloses small data transmission or early data transmission in a message 4, with the disclosure of Huawei which teaches transmission of a message 4 with RRC Connection Reactivation/Re-establishment with data or and end indication.
The motivation/suggestion would have been to provide a method for reducing the need for the mobile to consistently transition from RRC_Idle when a small data packet can fit in a message 3 or 4, and further allowing for a mobile to only transition to RRC_Connected when necessary, e.g. “multiple uplink or downlink packets need sending and cannot all be sent in a RACH message 4” (Huawei pg.1).
Regarding claims 3, 11, and 18, Huawei discloses:
receiving the MSG4 from the base station, sending a fifth message (MSG5) to the base station in a case that the MSG4 comprises indication information indicating that there is additional downlink data to be sent to the UE, and switching the UE to a connected state, the MSG5 carrying indication information indicating successful reception of all the downlink data (fig.3 which discloses a Small Data Transmission on 
Regarding claims 4 and 12, Huawei discloses after switching the UE to the connected state, receiving RRC connection release signaling from the base station upon when all the downlink data is received completely, and switching the UE to the inactive state according to the RRC connection release signaling (Fig.3 Option B(1) B(2) which discloses a fallback and connection setup, the eNB transmits to the UE RRC connection setup, the UE sends the MSG5 with connectionSetupComplete, and receives the DL NAS PDU, the UE sends the ACK, the base station sends the RRCConnectionRelease).
Regarding claims 7, 15, and 19, Huawei discloses in a case that the MSG4 comprises indication information indicating that there is additional downlink data to be sent to the UE, after receiving a fifth message (MSG5) from the UE, sending RRC connection release signaling to the UE upon when the downlink data is sent completely, the MSG5 carrying indication information indicating successful reception of all the downlink data (Fig.3 Option B(1) B(2) which discloses a fallback and connection setup, the eNB transmits to the UE RRC connection setup, the UE sends the MSG5 with connectionSetupComplete, and receives the DL NAS PDU, the UE sends the ACK, the base station sends the RRCConnectionRelease).

Regarding claims 9, Martin discloses a device, comprising:
a processor (par.[0075] which teaches a processor);

wherein the processor is configured to:
receiving paging signaling from a base station (par.[0080] discloses that the station is in a cell, and is in an inactive mode, and that the base station was previously in an ongoing data communications session with the base station. Par.[0083] discloses that the base station transmits a paging message to the User Equipment (UE) which is an RRC_Inactive mode);
initiating a random access according to the paging signaling, and sending a third message (MSG3) to the base station, the MSG3 comprising a Radio Resource Control (RRC) connection recovery request (par.[0085] discloses that the once the UE receives the paging message while the UE is in the RRC inactive mode, the UE will send a paging response message in a RACH procedure, the paging response message, e.g. an RRC_Connection_Setup, and a MSG3); and
receiving a fourth message (MSG4) from the base station, the MSG4 comprising RRC Connection Recovery and downlink data to be sent (fig.5 which teaches the transmission of downlink data in a message 4).
While the disclosure of Martin substantially discloses the claimed subject matter it does not disclose:
Wherein the MSG4 further comprises indication information indicating whether there is additional downlink data to be sent to the UE.
In an analogous art, Huawei dislcoses the MSG4 further comprises indication information indicating whether there is additional downlink data to be sent to the UE 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the downlink transmission methods as discussed in Martin, which discloses small data transmission or early data transmission in a message 4, with the disclosure of Huawei which teaches transmission of a message 4 with RRC Connection Reactivation/Re-establishment with data, and implicit indicator of more data, e.g. RRC_Connection_Reestablishment and lack of “no more data indicator”. The motivation/suggestion would have been to provide a method for reducing the need for the mobile to consistently transition from RRC_Idle when a small data packet can fit in a message 3 or 4, and further allowing for a mobile to only transition to RRC_Connected when necessary, e.g. “multiple uplink or downlink packets need sending and cannot all be sent in a RACH message 4” (Huawei pg.1).
Regarding claims 20, Martin discloses a 5G communication system implementing the method of claim 1 (par.[0005] which discusses a 5G communication system), comprising the UE and the base station (figs.5-6), wherein the base station is configured to:
Sending paging signaling to the UE (par.[0080] discloses that the station is in a cell, and is in an inactive mode, and that the base station was previously in an ongoing data communications session with the base station. Par.[0083] discloses that the base 
Receiving a MSG3 sent by the UE including the RRC connection recovery request;  (par.[0085] discloses that the once the UE receives the paging message while the UE is in the RRC inactive mode, the UE will send a paging response message in a RACH procedure, the paging response message, e.g. an RRC_Connection_Setup, and a MSG3); and
Return a MSG4 including the downlink data (fig.5 which teaches the transmission of downlink data in a message 4).
While the disclosure of Martin substantially discloses the claimed subject matter it does not disclose:
Wherein the MSG4 further comprises indication information indicating whether there is additional downlink data to be sent to the UE, the method further comprising:
when receiving the MSG4 from the base station, sending a fifth message (MSG5) to the base station in a case that the MSG4 comprises indication information indicating that there is additional downlink data to be sent to the UE, and being used to determine whether to switch to a connected state, such that the downlink data are directly transmitted to the UE in the inactive state in a 5G network, thereby improving data transmission efficiency and continuing to maintain the UE in the inactive state.
In an analogous art, Huawei dislcoses the MSG4 further comprises indication information indicating whether there is additional downlink data to be sent to the UE (pg.4 and fig.3 discloses a MSG4: comprises a NAS PDU+End indicator and/or no indication that the session can be terminated).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the downlink transmission methods as discussed in Martin, which discloses small data transmission or early data transmission in a message 4, with the disclosure of Huawei which teaches transmission of a message 4 with RRC Connection Reactivation/Re-establishment with data or and end indication.
The motivation/suggestion would have been to provide a method for reducing the need for the mobile to consistently transition from RRC_Idle when a small data packet can fit in a message 3 or 4, and further allowing for a mobile to only transition to RRC_Connected when necessary, e.g. “multiple uplink or downlink packets need sending and cannot all be sent in a RACH message 4” (Huawei pg.1).


Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin and Huawei as applied to claims above, in view of Zhang et al. (US 2018/0184461 A1).
Regarding claims 8 and 16, the combination of Martin and Huawei discloses claim 5 and the limitation the MSG5 carrying indication information indicating successful reception of all the downlink data (see rejection of claim 5 above), but does not disclose: 
after returning the MSG4 to the UE, repeatedly sending the MSG4 when a fifth message (MSG5) sent by the UE is not received within a preset duration..
In an analogous art, Zhang discloses:
after returning the MSG4 to the UE, repeatedly sending the MSG4 when a fifth message (MSG5) sent by the UE is not received within a preset duration (par.[0294] discloses the transmission of MSG4 using coverage enhancement).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Martin and Huawei with the technique for repeatedly sending a MSG4 as discussed in Zhang. The motivation/suggestion would have been to prevent the MSG4 from being missed so that RACH can be completed. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 20 have been considered and have overcome the previous 112 rejection, however, after amendment new 112(b) rejections have been made. 
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. The applicant alleges that the combination of Huawei and Martin does not disclose:
“when receiving the MSG4 from the base station, sending a fifth message (MSG5) to the base station in a case that the MSG4 comprises indication information indicating that there is no additional downlink data to be sent to the UE, and continuing to maintain the UE in the inactive state, the MSG5 carrying indication information indicating successful reception of the downlink data”.
The office respectfully disagrees. 
The disclosure of fig.3 teaches small data transmission (SDT) in MSG3/MSG4 and fallback procedure, the MSG3 UL and MSG4 DL are performed without establishing a connection to the wireless network (e.g. RRC Idle), as discussed in both of Huawei and Martin, and is well-known, see e.g. pg.4 Step-1 “Based on the above information, the UE decide that it would be beneficial to send data without establishing the RRC connection and inform the eNB e.g. by selecting a preamble in a set of PRACH preambles reserved for the purpose”. Thus, it is shown that the UE is receiving the DL data in the MSG4 while in RRC_Inactive. Furthermore, when there is an indication in the MSG4 that more data is to be transmitted the UE e.g. (UEID + RRC ConnectionSetup), the UE will send a HARQ ACK and RRCConnectionSetupComplete to transition from RRC_Inactive to RRC_Connected. Therefore, the disclosures of Martin and Huawei substantially disclose: 
when receiving the MSG4 from the base station, sending a fifth message (MSG5) to the base station in a case that the MSG4 comprises indication information indicating . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al. (US 2020/0170048 A1) “Data Transmission Method, Base Station, and User Equipment” par.[0152] discloses the transmission of an end-indication in the MSG4.
Kim et al. (US 2021/0112590 A1) “Method for Performing Random Access Procedure and Apparatus Therefor”
Zakrzewski (US 2014/0126489 A1) “Managing Operating Parameters for Communication Bearers in a Wireless Network”
Griot et al. (US 2016/0374048 A1) “Small Data Transmission in a Wireless Communication System”
Ryoo et al. (US 2017/0366236 A1) “Method and Apparatus for Paging Using Beamforming in Wireless Communication System”
Chou et al. (US 2018/0139778 A1) “Data Packet Delivery in RRC Inactive State”
Rico Alvarino et al. (US 2018/0213556 A1) “Small Packet Optimization for Internet-of-Thing Applications”

	Tenny et al. (US 2018/0234839 A1) “System and Method for User Equipment Identification and Communciations”
	Da Silva et al. (US 2018/0332561 A1) “Methods and Apparatus for Managing Paging in a Wireless Communication Network”
	Gage (US 2018/0368196 A1) “Downlink Transmission in a RAN Inactive Mode”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411